       4:06-cr-00583-TLW       Date Filed 02/03/21    Entry Number 969   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

    United States of America                      Crim. No. 4:06-cr-00583-TLW-9

          v.
                                                                 Order
    Cliff Bernard Randall



         The Bureau of Prisons has made an inquiry regarding the October 15, 2020,

judgment entered in this case, ECF No. 949. The judgment states that Defendant is

to be imprisoned for a period of 48 months to be served consecutive to any state

sentence, and “[d]efendant shall be given credit for time served beginning on August

7, 2019.” Id. at 2.1

         The Court has reviewed the transcript from Defendant’s revocation hearing

and the Court did not “give credit for time served beginning August 7, 2019.” The

Court imposed a 48-month sentence as to Count 1 and a 24-month sentence as to

Count 7, such terms to run concurrently to one another, and consecutive to any state

sentence. The Court also imposed a 12-month period of supervised release with

special conditions.

         In light of the transcript, and pursuant to Rule 36, the Court notifies the

parties that the Court will issue an amended judgment to conform with the Court’s

sentence imposed in open court and remove any reference to a “credit for time served




1There are no facts in the record that indicate the Defendant was in federal custody
on August 7, 2019.


                                              1
    4:06-cr-00583-TLW      Date Filed 02/03/21   Entry Number 969   Page 2 of 2




beginning on August 7, 2019.” See United States v. Morse, 344 F.2d 27, 29 n.1 (4th

Cir. 1965) (“To the extent of any conflict between this written order and the oral

sentence, the latter is controlling.”). The Clerk is directed to prepare an amended

judgment for the Court’s signature and to then forward a copy of the amended

judgment to the Bureau of Prisons.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

February 3, 2021
Columbia, South Carolina




                                          2
